United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2006

                                                          Charles R. Fulbruge III
                            No. 05-20200                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMONA RODRIGUEZ, also known as Monica,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 4:00-CR-291-8
                        --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Ramona Rodriguez has

requested leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).    Rodriguez has filed a

pro se appellate brief in response to counsel’s motion to

withdraw.   Our independent review of the briefs and the record

discloses no nonfrivolous issue for appeal.   Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.     See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.